DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 1/26/21 has been entered and fully considered.
Claims 1-17 remain pending. 

Response to Arguments
Applicant’s arguments, see pages 2-4, filed 1/26/21, with respect to the pending claims have been fully considered and are persuasive.  The rejections of 10/27/20 have been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of independent claim 1 is that the prior art does not teach or fairly suggest separator for microorganisms in cavitary contents comprising at least raw material vessel, provided with a filling opening and an odor outlet, an agitator is arranged in the raw material vessel,  a separate loading unit, comprising at least one separate loading bottle, a top of the separate loading bottle is provided with a bacterium liquid inlet and a bacterium liquid outlet, the bacterium liquid inlet of the first separate loading bottle of the separate loading unit communicates with the bacterium liquid outlet of the separated material vessel through a bacterium liquid pipeline, and a bacterium liquid driver for importing bacterium liquid in the separated material vessel into the separate loading bottles is arranged on the bacterium liquid pipeline; . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799